 



Exhibit 10.17
RESIGNATION AGREEMENT
This Resignation Agreement (the “Agreement”) is hereby entered into effective as
of September 6, 2007 by and between Leap Wireless International, Inc. (“Leap”),
Cricket Communications, Inc. (“Cricket” and together with Leap, the “Company”),
and Amin Khalifa (the “Executive”). Leap, Cricket and the Executive are
sometimes referred to herein as a “Party” or collectively as the “Parties.”
RECITALS
WHEREAS, Executive is currently employed by Cricket as its Executive Vice
President and Chief Financial Officer, serves as the Executive Vice President
and Chief Financial Officer of Leap and the domestic subsidiaries of Leap and
Cricket, and serves on the Board of Directors of Cricket and the domestic
subsidiaries of Leap and Cricket; and
WHEREAS, Cricket offered Executive employment, and Executive accepted such
offer, through a letter from Cricket to Executive dated July 19, 2006. In
addition, Executive, Leap and Cricket entered into a Severance Benefits
Agreement as of September 15, 2006 (collectively, such offer letter and
Severance Benefits Agreement are referred to as the “2006 Agreements”); and
WHEREAS, Executive, Leap and Cricket wish to enter into this Agreement to
terminate the employment relationship between Executive and Cricket through
Executive’s resignation effective as of September 6, 2007 (the “Termination
Date”), to terminate and supersede the 2006 Agreements in their entirety, and to
resolve amicably all of their obligations to each other.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:
1.       2006 Agreements. The 2006 Agreements shall be superseded entirely by
this Agreement, and the 2006 Agreements shall have no further force or effect.
Each of Executive, Leap and Cricket acknowledge and agree that they do not have
any claims against any other Party based on or arising under the 2006
Agreements.
2.       Employment and Officer Status. Executive hereby resigns as an employee
of Cricket effective as of the Termination Date. Executive’s separation from
employment shall be reflected in Cricket’s records as a voluntary resignation.
Executive hereby resigns from his position as Executive Vice President and Chief
Financial Officer (and any other officer positions he may hold) of Leap, Cricket
and each of their respective domestic affiliates and subsidiaries effective as
of the Termination Date. Executive shall execute any additional documentation
necessary to effectuate such resignations.

 



--------------------------------------------------------------------------------



 



3.       Resignation From Board. Executive hereby resigns from his position as a
member of the Boards of Directors of Cricket and each of the domestic affiliates
and subsidiaries of Leap and Cricket effective as of the Termination Date.
Executive shall execute any additional documentation reasonably requested by the
Company to effectuate such resignations.
4.       Compensation Through the Termination Date. Executive acknowledges and
agrees that on the Termination Date, Cricket will issue Executive his final
paycheck, reflecting (a) his earned but unpaid base salary through the
Termination Date, and (b) all accrued, unused vacation due Executive through the
Termination Date. The payments described in this Section shall be subject to all
applicable taxes and withholding. Cricket, within thirty (30) days after the
Termination Date, will reimburse Executive for any and all business expenses
incurred by Executive in connection with the performance of his job duties prior
to the Termination Date and reimbursable to Executive pursuant to the Company’s
travel and expense reimbursement policies, which expenses shall be submitted to
Cricket with supporting receipts and/or documentation no later than fifteen
(15) days after the Termination Date. Executive acknowledges and agrees that
with his final check, and the expense reimbursement check described in this
Section, Executive will have received all monies, bonuses, commissions, expense
reimbursement, vacation pay, and other compensation he earned or is due in
connection with his employment by Cricket. Executive acknowledges and agrees
that the payments and benefits described in this Section constitute the only
compensation, benefits or other amounts to which he is entitled pursuant to any
policies, practices or benefit programs maintained by Leap or Cricket related to
compensation and benefits. Effective as of the Termination Date, (a) Executive
waives and relinquishes any right he may have to exercise any and all stock
options granted to him by Leap under the 2004 Stock Option, Restricted Stock and
Deferred Stock Unit Plan (the “2004 Stock Plan”), and (b) Executive sells to
Leap, and Leap repurchases from Executive, all shares of Leap common stock
granted and sold to Executive under the 2004 Stock Plan pursuant to Restricted
Stock Award Grant Notices/Restricted Stock Award Agreements for the original
cash purchase price for such shares, payable to Executive within seven days of
the Termination Date. Executive further acknowledges and agrees that, effective
as of the Termination Date, Executive will hold no right to stock, stock
options, restricted stock, or deferred stock units in either Leap or Cricket, or
long-term equity-based incentive compensation from the Company (collectively
“Equity”), and hereby waives and relinquishes any claim to such Equity. This
Section 4 shall not, however, constitute a waiver of any of Executive’s rights
to any vested benefits under the Company’s 401(k) plan or to the payment to
Executive of amounts credited to the Executive’s account under the Leap Employee
Stock Purchase Plan in accordance with the provisions of such plan relating to
employees whose employment with the Company has terminated, such credited
amounts estimated to be approximately $2,200.00.
5.       Entitlement to Benefits. Except as provided in this Agreement,
Executive’s entitlement to benefits from Leap or Cricket, and eligibility to
participate in the benefit plans of Leap and Cricket, shall cease on the
Termination Date, except to the extent Executive elects to and is eligible to
continue his medical and dental benefits pursuant to COBRA. If Executive elects
to continue benefits pursuant to COBRA, Cricket shall pay for such benefits for
twelve months or, if shorter, until Executive qualifies for medical and dental
benefits with another employer, provided, however, the total amount that Cricket
shall be obligated to pay for such benefits shall not exceed Twenty One Thousand
Dollars ($21,000). This Section 5 shall not, however, constitute a waiver of any
of Executive’s rights to any vested benefits under the Company’s 401(k) plan or
to the

2



--------------------------------------------------------------------------------



 



payment to Executive of amounts credited to the Executive’s account under the
Leap Employee Stock Purchase Plan in accordance with the provisions of such plan
relating to employees whose employment with the Company has terminated, such
credited amounts estimated to be approximately $2,200.00.
6.       Severance Payment. Subject in all respects to (i) Executive’s
performance of his obligations under this Agreement, (ii) Executive’s execution
and delivery to the Company of the General Release attached hereto and
incorporated herein as Addendum A (the “General Release”), and (iii) the
expiration of the seven day revocation period following the execution and
delivery of the General Release as described therein, without Executive’s having
given notice of revocation, Cricket shall pay Executive a severance payment in
the gross amount of Five Hundred Ninety Thousand, Six Hundred Twenty Five
Dollars ($590,625) ( subject to applicable withholding at the minimum
permissible rate) in a lump sum in accordance with the Company’s payroll
practices as soon as practicable, in accordance with the Company’s normal
accounting practices, after the date on which the General Release becomes
irrevocable (but in no event more than two weeks after such date), in lieu of
any payments or benefits to which Executive may have been entitled pursuant to
the 2006 Agreements or otherwise with respect to the termination of his
employment with Cricket and his officer and director relationships with Leap,
Cricket and the domestic subsidiaries of Leap and Cricket.
7.       Proprietary Information. Executive acknowledges that certain
information, observations and data obtained by him during the course of or
related to his employment with the Company (including, without limitation,
information with respect to the Company’s and its affiliates’ operations,
processes, products, inventions, business practices, finances, principals,
employees, vendors, suppliers, customers, potential customers, shareholders,
business plans, marketing plans, proposals or methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees or
other terms of employment) are the sole property of the Company and constitute
trade secrets and/or confidential business information of the Company. Promptly
following the execution of this Agreement, Executive agrees to return all files,
customer lists, financial information or other Company property (excluding
documents that have been publicly filed with the SEC) which are in the
Executive’s possession or control without making copies thereof. Except as
required pursuant to applicable law, Executive further agrees that he will not
disclose to any person or use for his own account any of the above described
trade secret information, observations or data without the written consent of
Leap’s Board of Directors. Further, Executive acknowledges that any unauthorized
use of the above described confidential information will cause irreparable harm
to the Leap and Cricket and their affiliates and will give rise to an immediate
action by any of them for injunctive relief. Executive continues to be bound by
the Invention Disclosure, Confidentiality and Proprietary Rights Agreement that
he signed during his employment in accordance with the terms thereof.
8.       Cooperation Clause. Executive agrees to cooperate fully with the
Company (including the Boards of Directors of Leap and Cricket and any special
committees of the Boards of Directors of Leap and Cricket) and its counsel and
accountants in any financial audits or internal investigation involving
securities, financial, accounting, or other matters, and in its defense of, or
other participation in, any administrative, judicial, or other proceeding
arising from any charge, complaint or other action which has been or may be
filed relating to the period during which Executive was employed by Cricket.
Cricket agrees to reimburse Executive for: (a) his reasonable

3



--------------------------------------------------------------------------------



 



and actual expenses incurred in providing such cooperation; and (b) his time
spent providing such cooperation at his then current regular rate of pay, or if
none, in an amount not less than $250 per hour provided, however, the Company
shall have no obligation to reimburse Executive under this Section 8 for his
time, cooperation or assistance in any matter in which he is named as a
defendant or respondent or with respect to which Executive requests
indemnification pursuant to Section 12 of this Agreement. Except as required by
law or authorized in advance by the Leap Board of Directors, Executive shall not
knowingly communicate, directly or indirectly, with shareholders of Leap or
their representatives concerning the management of the Company, the operations
of the Company, or the financial status of the Company. Executive shall not
knowingly take any action materially detrimental to the interests of the Company
or its management. Nothing in the preceding two sentences shall apply to
testimony given by any person in a legal proceeding.
9.       Confidentiality of Agreement. Except as expressly set forth in
Section 10, the provisions of this Agreement shall be held in strictest
confidence by the Parties and shall not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) Executive may disclose this Agreement,
in confidence, to his spouse; (b) the Parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) Leap may disclose this Agreement as necessary to
fulfill standard or legally required SEC or corporate reporting or disclosure
requirements; (d) the Parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law; and (e) Executive may inform third parties that he voluntarily resigned
from his positions with Leap and Cricket.
10.       Press Release; Mutual Nondisparagement.
a.         No later than September 7, 2007 Leap shall issue a press release
regarding Executive’s resignation in the form attached hereto as Addendum B or
in such other form as the Parties mutually agree to. Except as required by law
or court order, neither Leap, Cricket, nor their respective officers or
directors shall make any additional or inconsistent public statements regarding
Executive’s resignation, termination or departure from the Company, or
performance while employed by the Company, unless in response to a prior
statement or communication by a Party in violation of this Section 10. The
Company shall not encourage or induce any employees to make any additional or
inconsistent public statements regarding Executive’s resignation, termination or
departure from the Company, or performance while employed by the Company. Leap,
Cricket, and their officers and directors, on the one hand, and Executive , on
the other hand, shall not disparage or otherwise publish or communicate
derogatory statements or opinions about the other to any third party, unless in
response to a prior statement or communication by the other side in violation of
this Section 10. The Company shall not encourage or induce any employees to
disparage or otherwise publish or communicate derogatory statements or opinions
about Executive to any third party. Internal communications among the senior
management personnel or the Board of Directors of Leap or Cricket shall not be
considered communications to a third party for purposes of this Section. Nothing
in this Section 10 shall apply to testimony given by any person in a legal
proceeding.
b.         The Company warrants and represents that since June 1, 2007, the
Company’s officers and directors have not knowingly made material disparaging
statements or otherwise knowingly published or communicated material derogatory
statements or opinions concerning Executive or his work performance to any third
party that has not signed a non-disclosure

4



--------------------------------------------------------------------------------



 



agreement or is not otherwise subject to a confidentiality obligation to the
Company prohibiting the public dissemination or disclosure of such
communications or information concerning Executive.
c.         In the event that Leap, Cricket or any of their respective affiliates
materially breaches the provisions of Section 9 or 10, Executive (but not the
Company) shall, in addition to and without limiting any of his other legal
remedies, be entitled to treat Section 9 as null and void.
11.       Non-Solicitation.
a.       For the period commencing on the Termination Date and terminating ten
months and fifteen days thereafter, Executive shall not, either on Executive’s
own account or jointly with or as a manager, agent, officer, employee,
consultant, partner, joint venturer, owner, shareholder or otherwise, on behalf
of any other person, firm or corporation, directly or indirectly solicit or
attempt to solicit away from the Company, or any of its affiliates, any of its
officers or employees or offer employment to any person who, on or during the
six (6) months immediately preceding the date of such solicitation or offer, is
or was an officer or employee of the Company, or any of its affiliates;
provided, however, that a general advertisement to which an officer or employee
of the Company, or any of its affiliates, responds shall in no event be deemed
to result in a breach of this Section 11(a).
b.       In the event that Executive breaches the provisions of Section 11(a),
or threatens to do so, in addition to and without limiting or waiving any other
remedies available to the Company in law or in equity, the Company shall be
entitled to immediate injunctive relief in any court having the capacity to
grant such relief, to restrain such breach or threatened breach and to enforce
Section 11(a). Executive acknowledges that it is impossible to measure in money
the damages that the Company will sustain in the event that Executive breaches
or threatens to breach Section 11(a) and, in the event that the Company
institutes any action or proceeding to enforce Section 11(a) seeking injunctive
relief, Executive hereby waives and agrees not to assert or use as a defense a
claim or defense that the Company has an adequate remedy at law. Also, in
addition to any other remedies available to the Company in law or equity, in the
event that Executive breaches the provisions of Section 11(a) in any material
respect, Executive shall be obligated to repay to the Company the benefits that
Executive has received under Section 6.
12.       Indemnification.
Executive will continue to be indemnified by any applicable insurance policies,
agreements, or bylaws of the Company and as otherwise required by law for his
actions as an employee, officer, and director prior to the Termination Date to
the same extent as during his employment to the fullest extent provided by law.
13.       Return of Equipment.
Within five (5) days of the Termination Date, Executive shall return to the
Company in good working order any equipment, instruments, or accessories of the
Company in his custody for the purpose of conducting the business of the Company
without deleting, removing, or duplicating any data reflecting the Company’s
proprietary information, or if not returned, account to the Company to its
reasonable satisfaction for all such equipment, instruments, or accessories.

5



--------------------------------------------------------------------------------



 



14.       Miscellaneous Provisions.
a.       The provisions of this Agreement are severable. If any provision is
held to be invalid or unenforceable it shall not affect the validity or
enforceability of any other provision.
b.       Except as expressly stated herein, this Agreement and its addenda
represent the sole and entire agreement between the Parties with respect to the
subject matters contained herein and supersede all prior documents, agreements,
negotiations and discussions between the Parties with respect to the subject
matters contained herein. The Parties acknowledge and agree that there are no
collateral agreements or representations, written or oral, regarding the terms
and conditions of Executive’s employment with the Company, the termination of
Executive’s employment with the Company, and settlement of all claims between
the Parties other than those expressly set forth in this Agreement.
c.       No provision of this Agreement may be altered, modified or amended
unless such alteration, modification, or amendment is agreed to in writing and
signed by Executive on the one hand and Leap and Cricket on the other, which
writing expressly states the intent of the Parties to modify this Agreement.
d.       This Agreement shall be construed as a whole in accordance with its
fair meaning and in accordance with the laws of the State of California. This
Agreement has been reviewed by the parties hereto and their respective
attorneys, and the parties have had a full opportunity to negotiate the contents
hereof. The parties hereto expressly waive any common law or statutory rule of
construction that ambiguities should be construed against the drafter of this
Agreement. The language in the Agreement shall not be construed for or against
any particular Party. The headings used herein are for reference only and shall
not affect the construction of this Agreement.
e.       No waiver by any Party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other Party hereto shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
f.       This Agreement may be executed in one or more counterparts, and by
facsimile, each of which shall be deemed to be an original as against any Party
that has signed it, but all of which together will constitute one and the same
instrument.
g.       Executive acknowledges that the payments and benefits provided in this
Agreement may have tax ramifications to him. The Company has provided no tax or
other advice to Executive on such matters and Executive is free to consult with
an accountant, legal counsel, or other tax advisor regarding the tax
consequences he may face.
h.       EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, INCLUDING
ADDENDA A AND B, CAREFULLY, UNDERSTANDS ALL OF ITS TERMS, AND AGREES TO THOSE
TERMS KNOWINGLY, FREELY,

6



--------------------------------------------------------------------------------



 



VOLUNTARILY, AND WITHOUT DURESS. Executive acknowledges that, in executing and
entering into this Agreement, he has relied on the advice of independent legal
counsel of his own selection.
i.       Any and all notices or other communications or deliveries required or
permitted to be given or made shall be in writing and delivered personally, or
sent by certified or registered mail, return receipt requested and postage
prepaid, or sent by overnight courier service as follows:
If to Leap or Cricket, at:
Leap Wireless International, Inc.
10307 Pacific Center Court
San Diego, California 92121
Attention: General Counsel
If to the Executive, at:
Amin Khalifa
4 Little Pond
Laguna Nigel, CA 92677
or at such other address as any party may specify by notice given to such other
party in accordance with this Section 14(i). The date of giving of any such
notice shall be the date of hand delivery, five days after the date deposited in
the US Mail or the day immediately following the date when deposited with an
overnight courier.
j.       Each of Executive, Leap and Cricket acknowledge that they have been
given the opportunity to consult with their own legal counsel with respect to
the matters referenced in this Agreement, and that they have obtained and
considered the advice of such legal counsel as they deem necessary or
appropriate, such that they have voluntarily and freely entered into this
Agreement.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the dates
indicated below.

          EXECUTIVE   LEAP WIRELESS INTERNATIONAL, INC.
 
       
/s/ AMIN KHALIFA
  By:   /s/ ROBERT J. IRVING, JR.
 
        Amin Khalifa   Name: Robert J. Irving, Jr.
Its: Senior Vice President
 
            Dated: September 6, 2007
 
            CRICKET COMMUNICATIONS, INC.
 
       
 
  By:   /s/ ROBERT J. IRVING, JR.
 
            Name: Robert J. Irving, Jr.
Its: Senior Vice President
 
            Dated: September 6, 2007
 
        APPROVED AS TO FORM:   APPROVED AS TO FORM:
 
        /s/ EVAN MOSES   /s/ MARK PULLIAM       Evan Moses
Winston & Strawn LLP
Attorneys for Executive
  Mark Pulliam
Latham & Watkins LLP
Attorneys for Leap Wireless International, Inc.
and Cricket Communications, Inc.
 
       
Dated: September 6, 2007
       
 
            Dated: September 6, 2007

8



--------------------------------------------------------------------------------



 



ADDENDUM A
FULL GENERAL RELEASE OF ALL CLAIMS
This Full General Release of All Claims (this “General Release”) is executed by
Amin Khalifa, Leap Wireless International, Inc. (“Leap”), and Cricket
Communications, Inc. (“Cricket”) on September 6, 2007.
1.       General Release of Claims. In consideration of the benefits under
Section 6 of the Resignation Agreement (the “Agreement”) Amin Khalifa
(“Executive”), Executive does hereby for himself and his spouse, beneficiaries,
affiliates, heirs, successors and assigns, and all persons claiming through him
or them, release, acquit and forever discharge Cricket, Leap, the direct and
indirect subsidiaries of Leap and Cricket, and the present and former
stockholders, officers, directors, managers, employees, representatives, related
entities, successors and assigns of Leap, Cricket and such subsidiaries, and all
persons acting by, through or in concert with them (the “Company Releasees”) of
and from any and all claims, actions, charges, complaints, causes of action,
rights, demands, debts, damages, or accountings of whatever nature, known or
unknown, which Executive may have against the Company Releasees based on any
actions or events which occurred prior to the date of this General Release,
including, but not limited to, those related to, or arising from, the offer
letter from Cricket to Executive dated July 19, 2006, the Severance Benefits
Agreement between Cricket and Executive made and entered into as of
September 15, 2006, Executive’s employment with Cricket, or the termination
thereof, any claims under Title VII of the Civil Rights Act of 1964, as amended,
the Federal Age Discrimination and Employment Act, the Equal Pay Act, the Family
and Medical Leave Act, the Americans with Disabilities Act, the Civil Rights Act
of 1866, 1871 and 1991, the California Fair Employment and Housing Act, the
California Occupational Safety and Health Act, claims for unpaid wages and
failure to pay wages under the California Labor Code (collectively, “Claims”),
including, without limiting the generality of the foregoing, any Claims arising
out of, based upon, or relating to Executive’s rights to stock, stock options,
restricted stock, deferred stock units, long-term equity-based incentive
compensation, or any other form of equity interest in either Leap or Cricket
(which rights are hereby relinquished), or any contract, agreement or
compensation arrangement between Executive and Leap and Cricket (collectively,
the “Company”). This General Release shall not, however, constitute a waiver of
any of Executive’s rights under the Agreement, to any vested benefits under the
Company’s 401(k) plan, or to the payment to Executive of amounts credited to the
Executive’s account under the Leap Employee Stock Purchase Plan in accordance
with the provisions of such plan relating to employees whose employment with the
Company has terminated.
2.       Release of Unknown Claims. IN ADDITION, EXECUTIVE EXPRESSLY WAIVES ALL
RIGHTS UNDER SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA, WHICH
READS AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER

9



--------------------------------------------------------------------------------



 



MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
WITH FULL AWARENESS AND UNDERSTANDING OF THE ABOVE PROVISIONS, EXECUTIVE HEREBY
WAIVES ANY RIGHTS HE MAY HAVE UNDER SECTION 1542, AS WELL AS UNDER ANY OTHER
STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT. EXECUTIVE INTENDS TO, AND
HEREBY DOES, RELEASE THE COMPANY RELEASEES FROM CLAIMS WHICH EXECUTIVE DOES NOT
PRESENTLY KNOW OR SUSPECT TO EXIST AT THIS TIME.
3.       Older Workers’ Benefit Protection Act. EXECUTIVE AGREES AND EXPRESSLY
ACKNOWLEDGES THAT THIS GENERAL RELEASE INCLUDES A WAIVER AND RELEASE OF ALL
CLAIMS WHICH EXECUTIVE HAS OR MAY HAVE UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C. SECTION 621, ET SEQ. (“ADEA”). THE
FOLLOWING TERMS AND CONDITIONS APPLY TO AND ARE PART OF THE WAIVER AND RELEASE
OF ALL CLAIMS INCLUDING BUT NOT LIMITED TO THE ADEA CLAIMS UNDER THIS GENERAL
RELEASE:
a.       That the Agreement and this General Release are written in a manner
calculated to be understood by Executive.
b.       The waiver and release of claims under the ADEA contained in this
General Release do not cover rights or claims that may arise after the date on
which Executive signs this General Release.
c.       The Agreement provides for consideration in addition to anything of
value to which Executive is already entitled.
d.       Executive is advised to consult an attorney before signing this General
Release.
e.       Executive is afforded twenty-one (21) days after Executive is provided
with this General Release to decide whether or not to sign this General Release,
although Executive may waive such period by signing the General Release sooner.
If Executive executes this General Release prior to the expiration of such
period, Executive does so voluntarily and after having had the opportunity to
consult with an attorney.
f.       Executive will have the right to revoke this General Release within
seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety,
and Executive will not receive the benefits described in Section 6 of the
Agreement.
h.       If Executive wishes to revoke the General Release, Executive shall
deliver written notice stating his intent to revoke this General Release to
Cricket’s General Counsel on or before the seventh (7th) day after the date
hereof.

10



--------------------------------------------------------------------------------



 



4.       No Assignment of Claims. Executive represents and warrants to the
Company Releasees that there has been no assignment or other transfer of any
interest in any Claim which Executive may have against the Company Releasees, or
any of them, and Executive agrees to indemnify and hold the Company Releasees
harmless from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any person asserting any such assignment
or transfer of any rights or Claims under any such assignment or transfer from
such party.
5.       No Suits or Actions. Executive agrees that if he hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Claims released hereunder, or in any manner
asserts against the Company Releasees any of the Claims released hereunder, then
he will pay to the Company Releasees against whom such suit or Claim is
asserted, in addition to any other damages caused thereby, all attorneys’ fees
incurred by such Company Releasees in defending or otherwise responding to said
suit or Claim.
6.       No Admission. Executive further understands and agrees that neither the
payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Company Releasees.
7.       Voluntary Release. EXECUTIVE acknowledges that he has been advised to
consult with an attorney prior to signing this Agreement and has been given a
full opportunity to consult with his attorney with respect to the matters
referenced in this General Release, and that EXECUTIVE has obtained and
considered such legal counsel as he deems necessary, such that EXECUTIVE is
entering into this General Release freely, knowingly and voluntarily.
IN WITNESS WHEREOF, Executive has executed this General Release on the date
first written above.

          EXECUTIVE   LEAP WIRELESS INTERNATIONAL, INC.
 
       
/s/ AMIN KHALIFA
  By:   /s/ ROBERT J. IRVING, JR.
 
        Amin Khalifa   Name: Robert J. Irving, Jr.
Its: Senior Vice President
 
            Dated: September 6, 2007
 
            CRICKET COMMUNICATIONS, INC.
 
       
 
  By:   /s/ ROBERT J. IRVING, JR.
 
            Name: Robert J. Irving, Jr.
Its: Senior Vice President
 
            Dated: September 6, 2007
 
       

11



--------------------------------------------------------------------------------



 



ADDENDUM B
PRESS RELEASE
(LEAP LOGO) [a35634a3563400.gif]
FOR IMMEDIATE RELEASE
Leap contacts:
Greg Lund, Media Relations
858-882-9105
glund@leapwireless.com
James Seines, Investor Relations
858-882-6084
jseines@leapwireless.com
Jim Barron 212-687-8080
Matt Benson 415-618-8750
Sard Verbinnen & Co.
Leap to Review MetroPCS Proposal
~ Leap also Announces President and CEO Doug Hutcheson Assumes Interim CFO Role
~
SAN DIEGO — September 7, 2007 — Leap Wireless International, Inc. (NASDAQ:
LEAP), a leading provider of innovative and value-driven wireless communications
services, today announced that its Board of Directors will review the
unsolicited proposal received on September 4 from MetroPCS Communications, Inc.
(NYSE: PCS) to acquire all of Leap.
Leap’s Board of Directors will make a determination regarding the proposal
following completion of its review. In connection with this matter, Leap is
being advised by Goldman, Sachs & Co. and Jeffrey Williams & Co. LLC as
financial advisors, and Wachtell, Lipton, Rosen & Katz, and Latham & Watkins,
LLP as legal advisors.
Separately, Leap announced that CFO, Amin Khalifa, has resigned from the company
to pursue other interests. Leap CEO and President, Doug Hutcheson, will assume
the additional duties of interim CFO, pending the naming of a successor to
Mr. Khalifa. Hutcheson held the post of CFO at Leap from August 2002 to
February 2005 when he was named CEO. “I want to thank Amin for his
contributions,” Hutcheson said.

12



--------------------------------------------------------------------------------



 



“We believe the company has made good progress in the last year and is
positioned for continued success. I wish Amin continued success in his future
endeavors.”
About Leap
Leap provides innovative, high-value wireless services to a fast-growing, young
and ethnically diverse customer base. With the value of unlimited wireless
services as the foundation of its business, Leap pioneered both the Cricket® and
Jump MobileTM services. The company and its joint ventures now operate in 23
states and hold licenses for 35 of the top 50 U.S. markets. Through its
affordable, flat-rate service plans, Cricket offers customers a choice of
unlimited voice, text, data and mobile Web services. Jump Mobile is a unique
prepaid wireless service designed for the mobile-dependent, urban youth market.
Headquartered in San Diego, Calif., Leap is traded on the NASDAQ Global Select
market under the ticker symbol “LEAP.” For more information, please visit
www.leapwireless.com.
Leap is a U.S. registered trademark and the Leap logo is a trademark of Leap.
Cricket is a U.S. registered trademark of Cricket. In addition, the following
are trademarks of Cricket: Unlimited Access Plus, Unlimited Access, Unlimited
Plus, Unlimited Classic, By Week, Jump, Travel Time, Cricket Clicks and the
Cricket “K.” All other trademarks are the property of their respective owners.

13